ORDER
Tsoucalas, Senior Judge:
On October 3,1996, pursuant to a decision on August 12,1996, the United States Court of Appeals for the Federal Circuit (“CAFC”) remanded one issue arising from the final results of Commerce’s administrative review, entitled Antifriction Bearings (Other Than Tapered Roller Bearings) and Parts Thereof From France; et al.; Final Results of Antidumping Duty Administrative Reviews, 57 Fed. Reg. 28,360 (1992).
In accordance with the decision and mandate of the CAFC, it is hereby Ordered that this case is remanded to the Department of Commerce, International Trade Administration (“Commerce”), to either include or exclude both of the doubtful debt reserve accounts in the calculations of home market indirect selling expenses and United States indirect selling expenses; and it is further
Ordered that Commerce will report the results of this remand to the Court within sixty (60) days of the entry of this order.